Exhibit 10.1

Executive Transition Agreement

This EXECUTIVE TRANSITION AGREEMENT (“Agreement”) is entered into as of the 19th
day of March, 2013 by Kevin DeSanctis and Michael C. Garrity (collectively, the
“Executives”) and REVEL AC, Inc., a Delaware corporation, REVEL AC, LLC, a
Delaware limited liability company, REVEL Entertainment Group, LLC, a New Jersey
limited liability company, REVEL Atlantic City LLC, a New Jersey limited
liability company and NB Acquisition, LLC, a New Jersey limited liability
company (collectively, the “Filing Entities” or the “Company”).

WHEREAS, Kevin DeSanctis (“DeSanctis”) is an employee of the Company pursuant to
an Employment Agreement (the “DeSanctis Employment Agreement”) entered into as
of the 17th day of February, 2011 by and between him and the Filing Entities,
pursuant to which, among other things, DeSanctis serves as an employee of the
Filing Entities, a member of the Board of Directors of REVEL AC, Inc., and Chief
Executive Officer of some or all of the Filing Entities;

WHEREAS, Michael C. Garrity (“Garrity”) is an employee of the Company pursuant
to an Employment Agreement (the “Garrity Employment Agreement”) entered into as
of the 13th day of May, 2011 by and between him and the Filing Entities,
pursuant to which, among other things, Garrity serves as an employee of the
Filing Entities, a member of the Board of Directors of REVEL AC, Inc., and Chief
Investment Officer of some or all of the Filing Entities;

WHEREAS, the Filing Entities intend to file a voluntary petition for relief
under chapter 11 (“Chapter 11”) of title 11 of the United States Code (the
“Bankruptcy Code”) in order to effectuate a pre-packaged Chapter 11 plan of
reorganization (as such plan may be amended or modified, the “Plan”);

WHEREAS, the Filing Entities requests certain development and consulting
services from the Executives for designated tasks and projects, as set forth
below;

WHEREAS, the Executives and the Filing Entities have discussed these matters,
together with the DeSanctis Employment Agreement and the Garrity Employment
Agreement (collectively, the “Employment Agreements”) and the Filing Entities’
anticipated bankruptcy filing, and have reached certain agreements, as set forth
herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Resignation and Transition. In connection with the arrangements set forth in
this Agreement, and the Executives’ election to enter into this Agreement, each
of the Executives shall resign from the Filing Entities (such resignation shall
be from all positions, whether as Board or committee member, employee, officer,
executive, or otherwise), with such resignations to be effective as of the later
of the following two dates (such later date, the “Resignation Date”): (a) the
date that provisional (or appropriate) regulatory approval is obtained for the
appointment of a replacement Chief Executive Officer for the Filing Entities or
(b) the date the Filing Entities commence the solicitation of acceptances or
rejections on the Plan. Notwithstanding anything herein to the contrary, despite
the occurrence of the Resignation Date, the Executives will remain in their
current positions with Revel Group, LLC and Revel Development Group LLC;
specifically, Chief Executive Officer, with respect to DeSanctis, and Chief
Investment Officer, with respect to Garrity. Upon the occurrence of the
Resignation Date, the Filing Entities shall obtain replacement personnel to fill
the roles previously performed by the Executives.

2. Development and Consulting Arrangement. Upon the occurrence of the
Resignation Date, the Company shall be deemed to engage the Executives, and the
Executives agree to be engaged, in accordance with the terms and conditions
contained herein (the “Development and Consulting Arrangement”). The Executives
shall provide full-time development services to the Company from the Resignation
Date through and including May 31, 2013 (such time period, the “Development
Phase”); provided, however, that notwithstanding the foregoing, during the
Development Phase the Company may in writing allow or direct that one or both of
the Executives reduce the amount of time he/they provide(s) services to the
Company to the extent that the Company does not require the full-time services
of such Executive(s). From June 1, 2013 until the six (6) month anniversary



--------------------------------------------------------------------------------

of the Resignation Date (such time period, “Consulting Phase”), the Executives
shall provide part-time consulting services to the Company, of up to 19.9% of
each Executive’s time. The Executives shall not receive compensation for the
Development and Consulting Arrangement except as set forth in the section of
this Agreement labeled “Payment”.

3. Required Tasks. The development and consulting services to be provided by the
Executives during both the Development Phase and the Consulting Phase shall
include (i) assisting the Company with operational and strategic business
analysis and input, (ii) assisting the Company in connection with ministerial
matters related to the Chapter 11 process which shall exclude, for the avoidance
of doubt, matters related to the administration of the Filing Entities’
bankruptcy estates, and (iii) assisting the Company with on-line gaming and
sportsbook negotiation and implementation, all at the request of the Company. In
addition, the Executive shall have primary responsibility for assisting the
Company with the following tasks (collectively, the “Required Tasks”):

(a) substantial completion of currently-planned High Limit Slot Area/Players
Lounge by May 31, 2013;

(b) substantial completion of currently-planned HQ Day club by May 31, 2013;

(c) substantial completion of the 3-meals per day restaurant by May 31, 2013;
and

(d) substantial completion of the Noodle Bar, additional Player’s Club location
and wayfinding and merchandizing signage by May 31, 2013.

4. Payment.

(a) If the Executives have substantially performed their services required
hereunder during the Development Phase, then, at the end of the Development
Phase, the Company shall promptly pay the Executives $5,355,000 (the “Initial
Payment”).

(b) Promptly upon the conclusion of the Consulting Phase if the Executives have
substantially performed their services required hereunder during the Consulting
Phase, the Company shall make an additional payment to the Executives, which
payment shall be in an amount equal to the following: (i) 33.33% of the
Additional Payment, as defined below, for each of the Required Tasks listed in
clauses (a) and (b) of paragraph 3 hereof that is achieved, plus (ii) 16.67% of
the Additional Payment for each of the Required Tasks listed in clauses (c) and
(d) of paragraph 3 hereof that is achieved. As used herein, the term “Additional
Payment” means $1,785,000.

(c) The Initial Payment and the Additional Payment (collectively, the
“Payments”) shall be divided between the Executives as follows: DeSanctis shall
receive 58.823% and Garrity shall receive 41.117%.

5. Board Determination. The new Board shall, reasonably and in good faith, make
a determination promptly after the expiration of the Consulting Phase as to
whether the Required Tasks have been achieved and shall promptly communicate
such determination to the Executives in writing. To the extent the Executives
dispute the Board’s determination, such dispute shall be resolved by arbitration
paid for equally by the Executives and the Company.

6. Expenses/Benefits. The Company shall provide the Executives with
reimbursement for any reasonable out-of-pocket expenses incurred in furtherance
of their duties hereunder, subject to Company policies and appropriate
documentation. In addition, the Company shall provide the Executives with the
benefits set forth in Section 4.4(b)(ii) of the Employment Agreements to the
same extent as if the Executives’ employment had they been terminated with Good
Reason (as such term is used in the Employment Agreements) and the Company shall
abide by the provisions of section 8 of the Employment Agreements, subject to
paragraph 8 hereof, as if fully set forth herein, with respect to Payments made,
or benefits provided, to the Executives under this Agreement. For

 

-2-



--------------------------------------------------------------------------------

the avoidance of any doubt, section 8 of the Employment Agreements, subject to
paragraph 8 hereof, shall be and hereby is incorporated herein by reference;
provided, however, it shall apply to the Payments made and benefits provided
pursuant to this Agreement.

7. Company Termination. The Company may terminate the Executives’ obligation to
provide services hereunder for (i) any of the Required Tasks or (ii) the
Development Phase or the Consulting Phase; provided, however, that if the
Executives had been performing the obligations hereunder prior to the date of
such termination, the Executives shall be entitled to receive the applicable
Payment(s) due hereunder as if such Required Task(s) has/have been completed
and/or as if such Development Phase or Consulting Phase has expired.

8. Acknowledgments. The Executives hereby acknowledge and agree that: (i) their
respective rights to severance under the Employment Agreements are hereby
modified such that the Executives shall have no entitlement to severance under
the Employment Agreements or otherwise; (ii) any reference in the Employment
Agreements to equity and equity-based compensation and cash adjustment plan,
share adjustment plan and stock election shall be deemed deleted; (iii) they
shall not be entitled to relocation benefits under the Employment Agreements;
(iv) any right they may have in the Employment Agreements to not be subject to
the non-compete provisions contained in section 6.1 thereof in exchange for
releasing their rights to severance shall be deemed deleted; (v) the provisions
in the Employment Agreements requiring the Company to make one or more Gross-Up
Payments (as such term is defined in the Employment Agreements) shall be deemed
deleted if and only if the Company obtains approval of the United States
Bankruptcy Court or such other court of competent jurisdiction (the “Court”), to
the extent needed, for the private company exemption under Section 280G(b)(5) of
the Internal Revenue Code and related guidance which approval the Company shall
seek, and the Executives, to the extent necessary, shall execute waivers in
accordance with Section 280G; (vi) they shall not solicit employees of the
Company for employment for one (1) year after the Resignation Date and
(vii) they shall not solicit existing customers in the Atlantic City area for
one (1) year after the Resignation Date.

9. Non-Disparagement. The Executives shall refrain from making any derogatory,
disparaging or false statements with respect to the Company or any of its
shareholders, controlling persons, officers, directors, executives, advisors,
customers, or other related or affiliated parties. The Company shall instruct,
and use its reasonable efforts so that, its shareholders, controlling persons,
officers, directors, executives and advisors to refrain from making derogatory,
disparaging or false statements with respect to the Executives.

10. Releases.

(a) Upon Court approval of this agreement, in consideration of the promises of
the Filing Entities set forth in this Agreement, and strictly conditioned
thereupon, each of the Executives, and their successors-in-interest and assigns,
does hereby forever, fully, and completely release, acquit and discharge each of
the Filing Entities and its/their successors and assigns of and from all, and
all manner of, claims, actions, and causes of action, suits, debts, obligations,
promises, expenses, bills, liens, liabilities, dues, accounts, bonds, covenants,
contracts, agreements, costs, judgments, claims and demands whatsoever, in law
or in equity, or otherwise, whether known or unknown, accrued or unaccrued,
which one or more of the Executives, ever had, now has, or can, shall or may in
the future have against any of the Filing Entities and its/their successors and
assigns. The release set forth in this paragraph specifically excludes (a) the
obligations of the Filing Entities under this Agreement and (b) any obligation
of any of the Filing Entities to provide indemnification to one or more of the
Executives under any agreement or applicable law.

(b) Upon Court approval of this agreement, in consideration of the promises of
the Executives set forth in this Agreement, and strictly conditioned thereupon,
each of the Filing Entities and its successors-in-interest and assigns, does
hereby forever, fully, and completely release, acquit and discharge each of the
Executives and his/their successors and assigns of and from all, and all manner
of, claims, actions, and causes of action, suits, debts, obligations, promises,
expenses, bills, liens, liabilities, dues, accounts, bonds, covenants,
contracts, agreements, costs, judgments, claims and demands whatsoever, in law
or in equity, or otherwise, whether known or unknown, accrued or unaccrued,
which any of the Filing Entities ever had, now has, or can, shall or may in the
future have against one or both of the Executives and/or his/their successors
and assigns. The release set forth in this paragraph specifically (a) excludes
the obligations of the Executives under this Agreement and (b) any claims or
causes of action based upon fraud, willful misconduct or obligations for money
borrowed or advanced.

 

-3-



--------------------------------------------------------------------------------

11. Communications. The Company and the Executives shall agree upon a
communications strategy, which shall include mutually-agreed public
announcements and be designed to maximize value for all parties and allow for a
constructive transition, with respect to this Agreement and the departure of the
Executives from the Company.

12. Chapter 11 Proceedings. The Restructuring Support Agreement dated as of
February 19, 2013 (as it may be amended, supplemented or modified from time to
time, the “RSA”) between and among the Company, the 2012 Credit Agreement
Consenting Lenders, the Term Loan Credit Agreement Consenting Lenders, the
Consenting Noteholders and the Administrative Agent (as such terms are defined
in the RSA) shall be amended, subject to certain terms and conditions, to
include a provision whereby the Consenting Debtholders (as such term is defined
in the RSA) agree to support the Company’s assumption of this Agreement pursuant
to Section 365 of the Bankruptcy Code. This Agreement shall be appended to the
Plan as an exhibit and the Plan shall provide that this Agreement shall be
deemed assumed, pursuant to Section 365 of the Bankruptcy Code, as of the
effective date of the Plan; provided, however, that at the Executives’ election,
the Company shall promptly seek Court approval of the assumption of this
Agreement pursuant to Section 365. The Company shall disclose the existence and
shall describe this Agreement in all relevant pleadings in the Company’s Chapter
11 case and in other relevant legal, regulatory and similar submissions as an
integral part of the Company’s Plan. If assumption and/or approval of this
Agreement is denied, then the Executives shall be permitted to rescind this
Agreement, by written notice to the Company within five (5) days after either
such denial; provided, however, that for the avoidance of doubt, in no event
shall the Executives be reemployed by or reinstated with the Company in the
event of rescission. In the event that the Executives rescind the Agreement,
this Agreement, including without limitation the releases contained in paragraph
10 hereof, shall be null and void; provided, however, that notwithstanding such
rescission, (a) the Executives shall be deemed to have resigned on the date of
such rescission for Good Reason within the meaning of their Employment
Agreements; (b) the Employment Agreements shall be rejected; and (c) the
Executives shall be subject to the cap on severance payments set forth in
Section 502(b)(7) of the Bankruptcy Code.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without recourse to choice of
law provisions.

14. Jurisdiction. The parties hereby irrevocably consent to the jurisdiction of
the federal and state courts located in the State of New Jersey for any matter
that is not otherwise expressly subject to arbitration hereunder; provided
however, that upon the Company’s filing for bankruptcy, the parties hereto shall
be subject to bankruptcy court jurisdiction to the extent not otherwise
expressly subject to arbitration hereunder.

15. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered, delivered by
guaranteed next-day delivery or sent by facsimile (with confirmation of
transmission) or shall be deemed given on the third business day when mailed by
registered or certified mail, as follows (provided that the notice of change of
address shall be deemed given only when received):

If to the Company, to:

Revel Entertainment Group, LLC

500 Boardwalk

Atlantic City, NJ 08401

Attention: Mary Helen Medina, General Counsel

(609) 568-9308 (fax)

 

-4-



--------------------------------------------------------------------------------

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Marc Kieselstein, Esq. and Nicole Greenblatt, Esq.

(212) 446-4900 (fax)

If to the Executives, to:

Kevin DeSanctis

Michael C. Garrity

c/o Mark Minuti, Esq.

Saul Ewing LLP

222 Delaware Avenue, Suite 1200

P.O. Box 1266

Wilmington, DE 19899

mminuti@saul.com

(302) 421-5873 (fax)

With a copy to:

Mark Minuti, Esq.

Saul Ewing LLP

222 Delaware Avenue, Suite 1200

P.O. Box 1266

Wilmington, DE 19899

mminuti@saul.com

(302) 421-5873 (fax)

or to such other names or addresses as the Company or the Executives, as the
case may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

16. Agreement; Amendment and Assignment. This Agreement shall amend, restate,
supercede and replace that certain Executive Transition Agreement dated
March 13, 2013 and cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the Executives and the Company.
Neither of the Executives may assign any of his rights or obligations under this
Agreement. The Company may assign its rights and obligations under this
Agreement to any successor to all or substantially all of its assets or business
by means of merger, consolidation, or reorganization.

17. Severability. If any provision of this Agreement is adjudicated to be
invalid or unenforceable in any jurisdiction, and absent written election of the
Executives otherwise, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect with
the invalid or unenforceable provision or application and shall not invalidate
or render unenforceable such provision or application in any other jurisdiction.
If any provision is held void, invalid or unenforceable with respect to
particular circumstances, it shall nevertheless remain in full force and effect
in all other circumstances.

18. Construction. This Agreement is the result of negotiations and reflects an
arms’ length bargain between and among sophisticated parties, each represented
by counsel. The parties agree that, if this Agreement requires interpretation,
neither party should be considered “the drafter” nor be entitled to any
presumption that ambiguities are to be resolved in his or her favor.

19. Acknowledgments. Executives acknowledge that Executives (i) Executives have
the full right, authority and capacity to enter into this Agreement and perform
Consultant’s obligations hereunder, and (ii) Executives are not bound by any
agreement that conflicts with or prevents or restricts the full performance by
Executives of its duties and obligations to the Company hereunder.

 

-5-



--------------------------------------------------------------------------------

20. Taxes. The Executives shall be responsible for the payment of their portion
of any and all required federal, state, local and foreign taxes (including
self-employment taxes) incurred, or to be incurred, in connection with any
amounts payable to the Executives under this Agreement.

21. Beneficiaries/References. Each Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under or pursuant
to this Agreement following the Executive’s death by giving the Company written
notice thereof and otherwise to the Executive’s estate. In the event of an
Executive’s death or a judicial determination of an Executive’s incompetence,
reference in this Agreement to such Executive shall be deemed, where
appropriate, to refer to such Executive’s beneficiary, estate or other legal
representative.

22. Execution of Agreement. This Agreement may be executed and delivered (by
facsimile, by electronic mail in portable document format (.pdf) or otherwise)
in any number of counterparts, each of which, when executed and delivered, shall
be deemed an original, and all of which together shall constitute the same
agreement. Each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

/s/ Kevin G. DeSanctis

   

/s/ Michael C. Garrity

Kevin G. DeSanctis     Michael C. Garrity

 

REVEL AC, INC.

    REVEL AC, LLC By:  

/s/ Dennis E. Stogsdill

    By:  

/s/ Dennis E. Stogsdill

  Name:   Dennis E. Stogsdill       Name:   Dennis E. Stogsdill   Title:   Chief
Restructuring Officer       Title:   Chief Restructuring Officer REVEL
ENTERTAINMENT GROUP, LLC     REVEL ATLANTIC CITY, LLC By:  

/s/ Dennis E. Stogsdill

    By:  

/s/ Dennis E. Stogsdill

  Name:   Dennis E. Stogsdill       Name:   Dennis E. Stogsdill   Title:   Chief
Restructuring Officer       Title:   Chief Restructuring Officer NB ACQUISITION,
LLC         By:  

/s/ Dennis E. Stogsdill

          Name:   Dennis E. Stogsdill           Title:   Chief Restructuring
Officer        

 

-6-